UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4625


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ELIAZAR GUZMAN DOMINGUEZ, a/k/a CHI,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:15-cr-00083-NCT-1)


Submitted:   October 11, 2016             Decided:   November 8, 2016


Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant. Randall Stuart Galyon, OFFICE OF THE
UNITED   STATES ATTORNEY,   Greensboro, North   Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eliazar       Guzman      Dominguez          pled       guilty       to    conspiracy        to

distribute        cocaine      hydrochloride,            in    violation         of     21    U.S.C.

§§ 841(b)(1)(C),          846       (2012).         The       district       court      sentenced

Dominguez     to    108       months’      imprisonment,             and    he    now    appeals.

Appellate     counsel         has    filed     a     brief       pursuant        to     Anders v.

California,       386 U.S. 738    (1967),       stating       that      there       are   no

meritorious issues for appeal.                       Dominguez has filed a pro se

supplemental brief, asserting that his guilty plea was coerced,

the evidence was insufficient to establish his guilt, he was

entrapped     by        the     police,        his       sentence          was      procedurally

unreasonable, and his appellate counsel was ineffective.

      Turning first to Dominguez’s argument that he was coerced

into pleading guilty, because he did not seek to withdraw his

guilty plea, the acceptance of his plea is reviewed only for

plain error.         United States v. Aplicano-Oyuela, 792 F.3d 416,

422   (4th   Cir.       2015).        We    conclude          that    no    reversible        error

occurred     in    the    acceptance          of   Dominguez’s             guilty     plea.        In

conducting    the       plea     colloquy,         the    court       complied        with    every

requirement of Fed. R. Crim. P. 11, thereby raising a “strong

presumption that the plea is final and binding.”                                 United States

v. Nicholson, 676 F.3d 376, 384 (4th Cir. 2012).                                    Furthermore,

although     Dominguez          asserts        that       counsel          scared       him    into

accepting     the        guilty       plea,        Dominguez          provides          no    facts

                                               2
supporting his assertion.               To the contrary, Dominguez informed

the district court on more than one occasion that his plea was

given voluntarily and absent any coercion.                         Given the thorough

plea colloquy and Dominguez’s sworn statements that he was not

coerced into pleading guilty, no plain error occurred in the

acceptance of his guilty plea.

      We further conclude that Dominguez waived his claims of

insufficient evidence and entrapment by pleading guilty.                              See

United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993) (“[A]

guilty   plea       constitutes     a     waiver      of     all    nonjurisdictional

defects, including the right to contest the factual merits of

the charges.”) (citations and internal quotation marks omitted).

      Dominguez next argues that his sentence was procedurally

unreasonable.        “Procedural errors include ‘failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines     as    mandatory,      failing         to    consider    the    § 3553(a)

factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence — including

an explanation for any deviation from the Guidelines range.’”

United   States      v.   Carter,   564 F.3d 325,    328    (4th    Cir.   2009)

(quoting Gall v. United States, 552 U.S. 38, 51 (2007)).

      Dominguez argues that the district court erred in relying

on a prior conviction in determining his criminal history score

and   relied    on   erroneous      facts       in   determining      drug    quantity.

                                            3
Because   Dominguez        did    not    object      to   the   calculation       of   his

criminal history category or offense level, those calculations

are reviewed for plain error.                   United States v. McLaurin, 764
F.3d 372, 388 (4th Cir. 2014).

     Dominguez         argues    that    his    North     Carolina    conviction       for

possession       of    cocaine    was    not    a   felony,     but   the   Sentencing

Guidelines provide that misdemeanor offenses are counted when

computing    a    defendant’s       criminal        history,    subject     to    certain

exceptions       not    applicable      here.        U.S.   Sentencing      Guidelines

Manual § 4A1.2(c) (2014).               Thus, the conviction in question was

properly counted toward his criminal history and the district

court did not plainly err in determining Dominguez’s criminal

history   category.             Furthermore,        the   uncontroverted         evidence

supports the district court’s determination that Dominguez was

accountable for 20 kilograms of cocaine, and the district court

therefore properly calculated Dominguez’s Guidelines range.                            We

thus conclude that the sentence was procedurally reasonable.

     Finally, Dominguez argues that his appellate counsel was

ineffective.

     It is well established that a defendant may raise a
     claim of ineffective assistance of counsel in the
     first instance on direct appeal if and only if it
     conclusively appears from the record that . . .
     counsel   did  not   provide   effective   assistance.
     Otherwise, he must raise his claim in the district
     court by a collateral challenge pursuant to 28 U.S.C.
     § 2255.


                                            4
United States v. Galloway, 749 F.3d 238, 241 (4th Cir. 2014)

(brackets and internal quotation marks omitted).                      The record on

appeal does not meet this demanding standard; Dominguez’s claim

should therefore be raised, if at all, in a § 2255 motion.

     In    accordance      with    Anders,      we   have    reviewed   the    entire

record in this case and have found no meritorious issues for

appeal.          We    therefore       affirm    Dominguez’s       conviction       and

sentence.     This court requires that counsel inform Dominguez, in

writing,    of    the   right     to   petition      the    Supreme   Court    of   the

United States for further review.                If Dominguez requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Dominguez.

     We dispense with oral argument because the facts and legal

contentions      are    adequately      presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           5